                                          Case 3:18-cv-00132-MMD-CLB Document 60 Filed 01/07/19 Page 1 of 2




                                  1 WILLIAM J. GEDDES
                                      Nevada Bar No. 6984
                                  2 THE GEDDES LAW FIRM, P.C.
                                      8600 Technology Way, Suite 107
                                  3 Reno, Nevada 89521
                                      Phone: (775) 853-9455
                                  4 Fax: (775) 299-5337
                                    Email: Will@TheGeddesLawFirm.com
                                  5 Attorneys for Defendant Intelli-Heart Services, Inc.

                                  6                             UNITED STATES DISTRICT COURT
                                  7                                    DISTRICT OF NEVADA
                                  8 TERRANCE WALKER, an individual,                     CASE NO: 3:18-cv-00132-MMD-CBC
                                  9                                 Plaintiff,                        ERRATA NOTICE
                                                                                                           TO:
                                 10 vs.
                                                                                                   DEFENDANT’S
                                 11 INTELLI-HEART SERVICES, INC.,                            CASE MANAGEMENT REPORT
                                                                                                      for the
                                 12                                 Defendant.                    JANUARY 14, 2018
8600 Technology Way, Suite 107




                                                                                            MONTHLY CASE MANAGEMENT
  The Geddes Law Firm, P.C.




                                 13                                                                CONFERENCE
      Phone 775-853-9455
        Reno, NV 89521




                                 14
                                 15          PLEASE TAKE NOTICE THAT: In ECF 059, Defendant erroneously reported, “No new

                                 16 discovery was received by Defendant from Plaintiff during in the last month.” (ECF-059, p. 1, l. 18.)
                                 17 This Errata Notice corrects this unintentional error, which was first discovered after its publication, by
                                 18 stating as follows: On December 30, 2018, Plaintiff served on Defendant Plaintiff’s Interrogatories,
                                 19 Set No. 1, Nos. 1-24, the responses to which are due on Friday, February 1, 2019. Defendant
                                 20 apologizes for any confusion or inconvenience caused by this error.
                                 21
                                 22 Dated this 7th day of January 2019.                       THE GEDDES LAW FIRM, P.C

                                 23
                                 24 .
                                                                                              WILLIAM J. GEDDES
                                 25                                                           The Geddes Law Firm, P.C.
                                                                                              8600 Technology Way, Suite 107
                                 26                                                           Reno, Nevada 89521
                                 27                                                           Attorneys for Defendant Intelli-Heart
                                                                                              Services, Inc.
                                 28


                                                                                    1
                                         Case 3:18-cv-00132-MMD-CLB Document 60 Filed 01/07/19 Page 2 of 2




                                  1                                    CERTIFICATE OF SERVICE
                                  2          I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on January 7,
                                  3 2019, I caused to be served a copy of the foregoing Errata Notice to Defendant’s Case Management
                                  4 Report for the January 14, 2019 Monthly Case Management Conference, by electronic filing in the
                                  5 Court’s PACER system, addressed to the following:
                                  6 Terrance Walker
                                      212 Hillcrest Drive, No. 1
                                  7 Reno, NV 89509
                                  8 Plaintiff In Pro Per
                                  9
                                 10                                             THE GEDDES LAW FIRM, P.C.
                                 11
                                 12
8600 Technology Way, Suite 107




                                                                                WILLIAM J. GEDDES
  The Geddes Law Firm, P.C.




                                 13                                             8600 Technology Way, Suite 107
      Phone 775-853-9455
        Reno, NV 89521




                                                                                Reno, Nevada 89521
                                 14                                             Phone: (775) 853-9455
                                                                                Fax: (775) 299-5337
                                 15                                             Email: Will@TheGeddesLawFirm.com
                                 16                                             Attorneys for Defendant Intelli-Heart Services, Inc.
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                                 2
